         Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 1 of 7




        AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANT

I, Special Agent Carlos M. Gonzalez-Bernard, Federal Bureau of Investigation (FBI), San Juan

Division, being duly sworn, hereby depose and state that:

                                        BACKGROUND

       1.      I am a law enforcement officer of the United States within the meaning of Title 18,

United States Code, Section 2510(7), in that I am empowered by law to conduct investigations and

to make arrests for federal felony and misdemeanor offenses.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been

since September 2017. From 2018 to 2020, I was assigned to the FBI New Orleans Gang Task

Force where I participated in investigations involving drug trafficking and violent gangs. I am

currently assigned to the FBI San Juan Safe Streets Task Force to work an assortment of criminal

matters including the investigation of criminal enterprises, drug trafficking organizations, violent

gangs and federal firearm offenses. In my experience, I have participated in a wide variety of

investigations, which involved receiving and analyzing information, conducting interviews,

collecting and processing physical and digital evidence, and preparing evidence for trial. During

these investigations I have received and analyzed information, conducted interviews, collected and

processed physical and digital evidence, and prepared evidence for trial. I have also received

training on performing smart phone extractions and analysis.

       3.      Because this Affidavit is submitted for a limited purpose, I have not included details

of every aspect of this investigation. I am thoroughly familiar with the information contained in

this Affidavit, either through personal investigation or discussions with other law enforcement

officers who have interviewed individuals or personally have obtained information, which they in

turn have reported to me.
         Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 2 of 7




       4.      Based on my training and experience and the facts set forth below in this affidavit,

there is probable cause to believe Luis Omar Carrasquillo-Velazquez violated Title 18, United

States Code, Section 922(o)(1).

                        FACTS SUPPORTING PROBABLE CAUSE

       5.      On June 13, 2021 at approximately 9:00 P.M., agents of the Carolina Police

Department observed a green Toyota Corolla bearing license plate PR HLB736 with what appeared

to be illegal tint traveling eastbound in PR-187. Agents Jean Carlos Bermudez-Medina and Ernesto

Ramos-Maldonado initiated a traffic stop of the Toyota Corolla for the illegal tint violation. Luis

Omar Carrasquillo-Velazquez (“Carrasquillo-Velazquez”) was driving the Corolla, and Angelica

Maria Fuentes (“Fuentes”) and a child identified as Fuentes’s son were passengers.

       6.      After    approaching     the    Corolla,    Agent     Ramos-Maldonado         asked

CarrasquilloVelazquez for his driver license and registration; Carrasquillo-Velazquez stated he did

not have either.

       7.      While Agent Ramos-Maldonado spoke with Carrasquillo-Velazquez, Agent

Bermudez-Medina observed Fuentes trying to conceal what appeared to be a firearm from the

agents by crossing her arms and concealing her waist. Agent Bermudez-Medina observed what

appeared to be an extended magazine sticking out of Fuentes’s waist and the shape of a handgun

in her clothing. Agent Bermudez-Medina asked both Fuentes and Carrasquillo-Velazquez if either

possessed a firearms license; Fuentes and Carrasquillo-Velazquez said they did not. Agent

Bermudez-Medina then told Fuentes and Carrasquillo-Velazquez to raise their hands. After

hearing this command, Fuentes stated “El arma no es mia, no es mia,” which translates to “The

weapon is not mine, is not mine.”

       8.      Agent Bermudez-Medina retrieved the handgun from Fuentes. The handgun is a

modified black Glock 22, .40 caliber, with serial number VMD097, pictures of which are attached
          Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 3 of 7




as Attachment A. At the time of the traffic stop, the Glock 22 was loaded with one (1) .40 mm

ammunition round in the chamber and seventeen (17) .40 mm ammunition rounds in a black Glock

magazine. Additionally, Agent Bermudez-Medina saw a second black Glock magazine with nine

(9) .40mmm ammunition rounds located in the cupholders between the front seats of the Corolla.

         9.     Agents         Bermudez-Medina        and     Ramos-Maldonado        placed
         Fuentes       and

Carrasquillo-Velazquez under arrest and transported both to the Loiza Police Station.

         10.    FBI San Juan Safe Street Task Force (SJSSTF) Task Force Officers (hereinafter

referred to as TFO) Veronica Cruz-Castro and Julio Reyes conducted an interview of Carrasquillo-

Velazquez. After signing a written waiver and acknowledgment of Miranda rights,

CarrasquilloVelazquez admitted the modified black Glock 22, .40 caliber, serial number VMD097

belonged to him. Carrasquillo-Velazquez admitted he paid $1,300 for the Glock 22 approximately

two weeks ago. Carrasquillo-Velazquez also admitted he had tested the Glock by firing fifteen

rounds. During this test firing, Carrasquillo-Velazquez confirmed the Glock was capable of

shooting automatically. Further, Carrasquillo-Velazquez admitted to knowing a “chip” in the back

of the

“chamber” modified a Glock to allow it to shoot automatically.

                                             CONCLUSION

         11. Based upon my training, experience, and the above facts, I respectfully submit there is

sufficient probable cause to show Carrasquillo-Velazquez committed a violation of Title 18, United

States Code, Section 922(o)(1), unlawful possession of a machinegun.


I hereby declare, under penalty of perjury, that the information contained in this Affidavit is known

to be true and correct to best of my knowledge.
         Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 4 of 7




Subscribed and sworn before me pursuant to FRCP 4.1 at 5:35 p.m. by telephone, this

14th day of June, 2021.




                                           Carlos M. Gonzalez-Bernard
                                           Special Agent
                                           Federal Bureau of Investigation




                                           s/ Bruce J. McGiverin
                                           Bruce J. McGiverin
                                           United States Magistrate Judge
                                           District of Puerto Rico
         Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 5 of 7




                                    ATTACHMENT A

       Photographs of the modified black Glock 22, .40 caliber, serial number VMD097,

described in the Affidavit above.
Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 6 of 7
Case 3:21-mj-00774-BJM Document 1-1 Filed 06/14/21 Page 7 of 7
